DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakashiba (U.S. Patent 5,521,405).
Regarding claims 1, 2, 3, 5, 10, Nakashiba discloses (Figs. 2, 5D, 6, 7A-7E) a solid-state imaging device including a plurality of light receiving sections (columns of detectors 220), and a charge transfer unit (260) configured to transfer a plurality of charges that are generated in the plurality of light receiving sections, comprising: a plurality of first transfer gate electrodes (507a) with the respective first transfer gate electrodes placed in the charge transfer unit to correspond to the single light receiving sections, and a first control signal (phi1) applied; a plurality of second transfer gate electrodes (507b) with the respective second transfer gate electrodes placed in the charge transfer unit to correspond to the single light receiving sections, and a second control signal (phi2) different in phase from the first control signal applied; and a plurality of first fixed gate electrodes (504) with the respective first fixed gate electrodes placed between the respective first transfer gate electrodes and the respective second transfer gate electrodes corresponding to the single light receiving sections in the charge transfer unit, and a first fixed voltage (VM) applied.  Nakashiba further discloses (Fig. 7B) a potential under the first fixed gate .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba in view of Takagi et al. (U.S. Patent Application Publication 2017/0229501).
Regarding claims 8, 11, Nakashiba discloses the charge transfer unit having first transfer gates and a plurality of fixed gate electrodes as set forth above.  Nakashiba does not disclose the specifics of the vertical shifter register having a plurality of storage sections with respective storage section placed adjacent the light receiving section, a plurality of shift sections between the storage sections and the charge transfer unit.  Takagi et al. teach (Figs. 1 and 2) a CCD having a plurality of storage sections (3) adjacent a light receiving section (1) and a plurality of shift sections (5) between the storage sections and the charge transfer unit.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such sections in the apparatus of Nakashiba in view of Takagi et al. to conventionally store and shift charges from a light receiving device in a CCD as taught, known and predictable. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba in view of Kato (U.S. Patent 5,760,430).
Regarding claim 4, Nakashiba discloses the claimed invention as set forth above.  Nakashiba does not disclose the potential are specified by ion implantation into impurity diffusion regions under the gates as claimed.  Kato teaches (col. 6, lines 24-32) in a CCD, implanting ions to form diffusion regions thereby producing a potential as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a process in the apparatus of Nakashiba in view of Kato to implement the desired potential as taught, known and predictable.
Allowable Subject Matter
Claims 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THANH LUU/Primary Examiner, Art Unit 2878